Title: To Thomas Jefferson from Major Hunt, 14 September 1807
From: Hunt, Major
To: Jefferson, Thomas


                        
                            New York Septr. 14th. 1807
                        
                        Major Hunt presents his Respectful Compliments to The President of the United States and informs him that he
                            has in charge for him, from General Lyman in London, a Small Box, containing a “Stylagraphic Manifold
                                Writer” which he will transmit to Washington, thro’ any chanel of conveyance The President may direct, or should
                            it be more agreeable, he will continue the charge of it, until he visits Washington, which will be in the course of a very
                            short time, when he will bring it with him.
                        Major Hunt left England the 13th. July at that time Mr. Perviance altho’ arrived at Falmouth, had not reached
                            London. He was hourly expected.—
                    